COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00334-CR


RODNEY NATHANIEL BOONE                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Pursuant to a plea bargain, Appellant Rodney Nathaniel Boone pled guilty

to possession of more than four but less than 200 grams of a controlled

substance (heroin) with an intent to deliver, and the State waived enhancement.

The trial court followed the plea bargain, convicted Appellant, and sentenced him

to fifteen years’ confinement. Appellant filed a timely notice of appeal.



      1
       See Tex. R. App. P. 47.4.
      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter on July 18, 2013 that this appeal would be subject to dismissal unless he or

any party showed grounds for continuing it by August 5, 2013. 2          We have

received no response.

      We therefore dismiss this appeal. 3

                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 10, 2013




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2